Filed Pursuant to Rule 424(b)(3) Registration No. 333-162375 PROSPECTUS Soligenix, Inc. 36,755,075 Shares of Common Stock This prospectus relates to the sale from time to time of up to 36,755,075 shares of our common stock by the selling stockholders named in this prospectus in the section “Selling Stockholders,” including their pledgees, assignees and successors-in-interest, whom we collectively refer to in this document as the “Selling Stockholders.”On September, 28, 2009, we completed a private placement in which we issued to certain of the Selling Stockholders an aggregate of 17,352,569 shares of our common stock, together with warrants to purchase up to 8,557,788 shares of our common stock.As part of the compensation received for its assistance in the private placement, the placement agent received warrants to purchase 543,478 shares of our common stock. The common stock offered by this prospectus shall be adjusted to cover any additional securities as may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive any of the proceeds from the sale of any of the shares covered by this prospectus unless warrants are exercised. References in this prospectus to the “Company,” “we,” “our,” and “us” refer to Soligenix, Inc. On September 28, 2009, we changed our name from “DOR BioPharma, Inc.” to “Soligenix, Inc.”Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol " SNGX." On October 15, 2009, the last reported sale price for our common stock as quoted on the OTCBB was $0.30 per share. Investing in our common stock involves certain risks. See “Risk Factors” beginning on page4 for a discussion of these risks. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, New Jersey 08540 (609) 538-8200 The date of this prospectus is October 20, 2009. Table of Contents Description Page Forward-Looking Statements 1 Prospectus Summary 2 Risk Factors 4 The Company 14 Management’s Discussion and Analysis or Plan of Operation 30 Directors and Executive Officers 42 Executive Compensation 45 Security Ownership of Principal Stockholders and Management 49 Selling Stockholders 51 Use of Proceeds 54 Plan of Distribution 54 Description of Securities 56 Market for Common Equity and Related Stockholder Matters 57 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 58 Experts 58 Legal Matters 58 Index to Financial Statements 59 You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement.We have not authorized anyone to provide you with different information. We have not authorized the Selling Stockholders to make an offer of these shares of common stock in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus or prospectus supplement is accurate as of any date other than the date on the front of this prospectus. Table of Contents FORWARD-LOOKING STATEMENTS The information contained in this prospectus, including the information incorporated by reference into this prospectus, includes forward-looking statements. These forward-looking statements are often identified by words such as “may,” “will,” “expect,” “intend,” “anticipate,” “believe,” “estimate,” “continue,” “plan” and similar expressions. These statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed for the reasons described in this prospectus. You should not place undue reliance on these forward-looking statements. You should be aware that our actual results could differ materially from those contained in the forward-looking statements due to a number of factors, including: · our ability to successfully complete the confirmatory Phase 3 clinical trial of orBec® for the treatment of gastrointestinal Graft-versus-Host disease; · the possibility that orBec® may not show therapeutic effect or an acceptable safety profile in future clinical trials, or could take a significantly longer time to gain regulatory approval than we expect or may never gain approval; · our dependence on the expertise, effort, priorities and contractual obligations of third parties in the clinical trials, manufacturing, marketing, sales and distribution of our products; · significant uncertainty inherent in developing vaccines against bioterror threats, and manufacturing and conducting preclinical and clinical trials of vaccines; · our ability to obtain regulatory approvals; · uncertainty as to whether our technologies will be safe and effective; · our ability to make certain that our cash expenditures do not exceed projected levels; · our ability to obtain future financing or funds when needed; · that product development and commercialization efforts will be reduced or discontinued due to difficulties or delays in clinical trials or a lack of progress or positive results from research and development efforts; · our ability to successfully obtain further grants and awards from the U.S. Government and other countries, and maintenance of our existing grants; · our ability to enter into any biodefense procurement contracts with the U.S. Government or other countries; · our ability to patent, register and protect our technology from challenge and our products from competition; · maintenance or expansion of our license agreements with our current licensors; · changes in healthcare regulation; · changes in the needs of biodefense procurement agencies; · maintenance of a successful business strategy; · the possibility that orBec® may not gain market acceptance; and · that others may develop technologies or products superior to our products. You should also consider carefully the statements under “Risk Factors” and other sections of this prospectus, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements and could materially and adversely affect our business, operating results and financial condition. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. The forward-looking statements speak only as of the date on which they are made, and, except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 1 Table of Contents PROSPECTUS SUMMARY About Our Company We were incorporated in Delaware in 1987. We are a research and development biopharmaceutical company focused on developing products to treat life-threatening side effects of cancer treatments and serious gastrointestinal diseases where there remains an unmet medical need, as well as developing several biodefense vaccines. We maintain two active business segments: BioTherapeutics and BioDefense. Our business strategy can be outlined as follows: (a) complete the pivotal Phase 3 confirmatory clinical trial for orBec® in the treatment of acute gastrointestinal Graft-versus-Host disease (“GIGVHD”); (b) identify a development and marketing partner for orBec® for territories outside of North America, as we have granted an exclusive license to Sigma-TauPharmaceuticals, Inc. (“Sigma Tau”) to commercialize orBec® in the U.S., Canada and Mexico; Sigma-Tau will pay us a 35% royalty (inclusive of drug supply) on net salesin these territories as well as pay for commercialization expenses, including launch activities; (c) conduct and complete a Phase 2 clinical trial of orBec® for the prevention of acute Graft-versus-Host disease (“GVHD”); (d) evaluate and initiate additional clinical trials to explore the effectiveness of oral BDP in other therapeutic indications involving inflammatory conditions of the gastrointestinal (“GI”) tract such as radiation enteritis, radiation injury and Crohn’s disease; (e) make orBec®available worldwide through named patient access programs (“NPAPs”) for the treatment of acute GI GVHD; (f) reinitiate development of our other BioTherapeutics products, namely LPM™ Leuprolide; (g) continue to secure additional government funding for each of our BioDefense programs, RiVax™ and BT-VACC™, through grants, contracts and procurements; (h) convert our biodefense vaccine programs from early stage development to advanced development and manufacturing with the potential to collaborate and/or partner with other companies in the biodefense area; (i) acquire or in-license new clinical-stage compounds for development; and (j) explore other business development and acquisition strategies under which we may be considered to be an attractive acquisition candidate by another company The following tables summarize the products that we are currently developing: BioTherapeutic Products Product Therapeutic Indication Stage of Development orBec® Treatment of Acute GI GVHD Pivotal Phase 3 confirmatory trial enrolling and expected to complete in 1H 2011 orBec® Prevention of Acute GVHD Phase 2 trial enrolling and expected to complete in 1H 2010 orBec® Treatment of Chronic GI GVHD Phase 2 trial to be initiated in 2010 2 Table of Contents Oral BDP Radiation Enteritis Phase 1/2 trial to be initiated in 2009 LPMTM – Leuprolide Endometriosis and Prostate Cancer Phase 1 trial to be initiated in 2010 Biodefense Products Select Agent Currently Available Countermeasure Soligenix Biodefense Product Ricin Toxin No vaccine or antidote currently FDA approved Injectable Ricin Vaccine Phase 1 clinical trial Successfully Completed Second Phase 1 trial currently enrolling Botulinum Toxin No vaccine or antidote currently FDA approved Oral/Nasal Botulinum Vaccine Since December 31, 2008, we have raised an additional $11,274,400 through equity financings. We believe that this funding will allow us to continue operations into the first quarter of 2011. Our principal executive offices are located at 29 Emmons Drive, Suite C-10,
